Citation Nr: 0012034	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1972 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) which found that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for a nervous disorder 
and from a November 1996 rating decision which denied service 
connection for PTSD.

The Board finds that the issue of entitlement to service 
connection for PTSD is inextricably intertwined with the 
issue of entitlement to service connection for a nervous 
disorder or psychiatric disability other than PTSD.  
Therefore, the Board will defer consideration of the issue of 
entitlement to service connection for PTSD, pending 
completion of the development requested in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a nervous condition with headaches and insomnia was 
denied in an unappealed RO rating decision in June 1975, and 
that decision is final.

2.  Evidence received since the final June 1975 rating 
decision with regard to a nervous disorder is not cumulative 
and was not previously considered by decisionmakers, it bears 
directly or substantially on whether the veteran's nervous 
disorder is related to service, and must be considered in 
order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
nervous disorder is supported by competent medical evidence 
that the current disorder is related to service.


CONCLUSION OF LAW

1.  The June 1975 rating decision denying the claim of 
entitlement to service connection for headaches, insomnia, 
and nerves is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  Evidence received since the June 1975 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
nervous disorder is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's June 1972 military induction examination 
revealed no abnormalities.

In a May 1973 service medical examination, the veteran 
complained of insomnia and noted family problems.  His wife 
reportedly wanted a divorce.

August 1973 service medical records indicated that the 
veteran complained of being kicked in the left knee, ribs and 
face by military police.  

In March and April 1974 examinations, the veteran was seen 
and diagnosed with insomnia and depression.  He attributed 
his conditions to personal conflict and problems with his 
wife.

In June 1974, the veteran was referred to the mental hygiene 
clinic with reported anorexia, weight loss, insomnia, and 
depression.

During a June 1974 examination, acute alcoholism was 
diagnosed.

In a July 1974 examination, the veteran complained of 
difficulty sleeping.  

A September 1974 examination report noted the veteran's 
insomnia problem and a history of suicidal gestures.

During the veteran's October 1974 discharge examination, he 
complained of headaches with nerves due to insomnia.  He also 
noted that he attempted suicide by excessive alcohol 
consumption.

During the April 1975 VA neuropsychiatric examination, the 
veteran complained of insomnia, headaches, worry, 
nervousness, loss of appetite and being easily irritated.  He 
reported that sleeping problems and anxiety began in service, 
during which time he had family problems.  He acknowledged a 
problem with alcohol abuse and noted that he had served 4 
months in the stockade.  The examiner opined that the veteran 
reacted to an "emotional instability reaction superimposed 
upon which have been symptoms of anxiety."

In June 1975, the veteran's claim of entitlement to service 
connection for headaches, insomnia, and nerves was denied on 
the basis that the veteran's "emotional instability reaction 
with anxiety features" was a constitutional or developmental 
abnormality and not a recognized disability.

In a February 1994 statement, the veteran indicated that his 
headache with nerves condition were the result of "being 
beaten-up while in the stockade" on two separate occasions.  
He also reported a back condition which he indicated caused 
his headaches to become worse.  

In VA outpatient treatment records dated from February 1994 
to January 1997, the veteran was assessed with chronic 
headaches, chronic mixed anxiety, depression, dysthymia, 
sleep disorder and tension headaches.  A March 1994 VA 
neurology treatment report specifically assessed chronic 
headache since 1972.

During an August 1994 VA examination, the veteran complained 
of sleeplessness and headaches.  He reported that since the 
inservice incident he suffered unpleasant sensations, 
tension, and pain almost daily.  He noted that the head pain 
radiated into his arms and hands.  No abnormality of the 
head, face, neck, or nervous system were found.  Tension 
headaches associated with moderate to severe sleeplessness 
was assessed.  The veteran was to be referred for a 
psychiatric examination.

During a May 1996 VA PTSD screening, the veteran described 
being discriminated against by his superiors during service, 
and being severely beaten by military police under the 
pretense that he was intoxicated.  He reported intrusive 
memories of the incident involving military police and 
complained of insomnia and nightmares, social isolation, 
irritability, and anger outbursts.  He also reported an 
inability to hold a job because of problems with authority 
figures.  He noted feeling shame as a result of his 
unemployment.  The examiner stated, "When the veteran talks 
about intrusive thoughts and even flashbacks I question the 
validity of these assertions."

Dysthymia was assessed.  The examiner diagnosed rule out PTSD 
and indicated that the traumatic event did not appear to be 
clearly delineated.  Rule out personality disorder, 
unspecified, was also assessed.

In February 1996 VA telephone liaison memoranda, the veteran 
indicated that he had experienced "something...moving in his 
head," "bad things" in his head, and head pain for 20 
years.

April and May 1996 radiologic examinations of the head, 
skull, and nasal bones revealed no abnormality.

An October 1996 VA psychiatric outpatient report assessed 
depression, possible PTSD, chronic headache, and chronic 
illness behavior.

April and July 1997 VA psychiatric outpatient treatment 
records contain diagnoses of depression, possible PTSD, 
chronic headache, and chronic illness behavior.

In a September 1997 VA memorandum, the veteran's treating 
psychiatrist stated that the veteran:

Suffers from an anxiety and mood disorder 
that in my professional opinion clearly 
goes back to his military service during 
which time he was humiliated by ways he 
was treated while on active duty.  He has 
been completely disabled from psychiatric 
symptoms for some years.

During the September 1997 VA hearing before a hearing officer 
at the RO, the veteran testified that he was kicked in the 
left knee, left ribs, jaw, and right forearm in August 1973 
by military police after he assaulted three officers who were 
trying to arrest him.  He stated that he was beaten to the 
point of unconsciousness and that there was still a scar on 
his head.  He also testified that he was threatened with 
further harm if he reported the incident.  He noted that he 
thought the beatings may have been racially motivated.  He 
testified that as a result of the incident he became 
distrustful of white people, had problems with anxiety, and 
attempted suicide by mixing pills and alcohol and by trying 
to shoot himself.  He indicated that while in the stockade, 
he was assigned the tasks nobody wanted.  He reported seeing 
the stockade mental health physician because of insomnia and 
suicidal gestures and being prescribed medication, including 
Valium.  

The veteran testified that he was initially denied treatment 
at a VA facility after service after being told there was 
nothing they could do for him.  He indicated that he sought 
treatment from a foreign private facility for nervousness and 
anxiety and was prescribed medication.  He testified that he 
later sought treatment at a VA facility.  He reported 
anxiety, having a temper, sleeplessness, and reliving the 
stockade incident. 


Laws and Regulations

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet. App. (
1999) (en banc) the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), required the replacement of the two-step Manio test 
with a three-step test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


New and Material Evidence

In this case, the service medical records and the March 1975 
VA neuropsychiatric examination were previously considered by 
the RO in its June 1975 decision.

The evidence that has been added to the record since the 1975 
decision consists of VA examinations and radiology reports, 
VA treatment records, including psychiatric outpatient 
treatment records, and the contentions of the veteran.  The 
June 1975 decision denied the veteran's claim of entitlement 
to service connection for headaches, insomnia, and nerves 
finding that the veteran's diagnosis of "emotional 
instability reaction with anxiety features" was a 
constitutional or developmental abnormality and not a 
recognized disability.  These added records are new in that 
they tend to show a fact not known at the time of the June 
1975 decision, namely that the veteran's nervous condition 
had been further assessed to include recognized disabilities.  
Evidence was also added, in the form of the September 1997 VA 
treating physician memorandum, linking his anxiety and mood 
disorder to service.  The added evidence incorporate 
competent medical evidence of the existence of a current 
nervous disorder and a medical opinion that the disorder is 
related to service.  This evidence meets the Hodge test for 
materiality as it sheds light on the nature and origins of 
the disorder and must be considered in order to decide fairly 
the merits of the veteran's claim.  Therefore, as the Board 
finds the clinical evidence added to the record is "new and 
material" to the veteran's claim, the claim is reopened.  
38 C.F.R. § 3.156.


Well-Grounded Claim

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim of service connection for a nervous 
disorder.  38 U.S.C.A. § 5107(a).  This preliminary finding 
is based on service medical records showing depression and 
anxiety, and the September 1997 VA treating psychiatrist's 
memorandum linking the veteran's current disorder to service.  
Accordingly, the Board is of the opinion that the claim of 
entitlement to service connection for a psychiatric disorder 
is well grounded.  See Caluza, 7 Vet. App. at 506.  

Because the claim of entitlement to service connection for a 
nervous disorder is well grounded, VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a). 

In accordance with this duty, and for the reasons and bases 
set forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.



ORDER

New and material evidence having been received the claim for 
service connection for a psychiatric disability is reopened.

The claim of entitlement to service connection for a nervous 
disorder is well grounded.


REMAND

Because the claim of entitlement to service connection for a 
nervous disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In September 1997, the veteran's VA psychiatrist linked his 
"anxiety and mood disorder" back to military service.  The 
evidence shows that the veteran first attributed his nervous 
condition to incidents involving military police in service 
in a February 1994 statement.  It is not clear whether the 
psychiatrist made his conclusion as to causation after review 
of the claim folder or relied solely upon the veteran's 
contentions.  The specific nature of the veteran's current 
nervous disorder and its physical manifestations are also 
unclear.  The Board finds that clarification is required as 
to the nature and etiology of any nervous disorders which may 
now be present based upon a thorough review the veteran's 
entire claims file.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for any 
psychiatric disorders that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

2.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorders now present and 
their physical manifestations.  Since it 
is important "that each disability be 
viewed in relation to its history," 38 
C.F.R. § 4.1 (1999), the examiner should 
review the claims folder in conjunction 
with the examination.  All necessary 
tests and studies should be accomplished.  
The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability noted on the examination is 
causally linked to the veteran's service.  
If the examiner diagnoses PTSD, the 
examiner should specify the stressors 
that support that diagnosis. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  The RO should 
also ensure that it has complied with 
procedures for the development of claims 
for service connection for PTSD, in 
accordance with the provisions of the 
adjudication manual M21-1.  The RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand.  If any development requested 
above has not been furnished, including 
any requested findings and/or opinions on 
examination, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


